
	
		I
		111th CONGRESS
		1st Session
		H. R. 4025
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Ms. Ros-Lehtinen (for
			 herself and Mr. Sherman) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for justice and compensation for United States
		  citizens taken hostage by Iran, and for other purposes.
	
	
		1.Statements of policy
			(a)Pursuit of
			 justice and accountabilityIt
			 is the policy of the United States, as specified in the Antiterrorism and
			 Effective Death Penalty Act of 1996 and in other United States laws, to seek
			 justice for United States victims of terrorism and to hold terrorists and their
			 state-sponsors accountable for their actions.
			(b)PreemptionUnited
			 States law regarding victims of terrorism supersedes the Algiers Accords and
			 any other agreement with Iran stemming from the holding of United States
			 hostages in Iran from November 4, 1979, through January 20, 1981.
			2.Justice and
			 compensation for United States citizens taken hostage by Iran on November 4,
			 1979
			(a)Inapplicability
			 of Algiers AccordsAny provision of the Algiers Accords, entered
			 into with Iran on January 19, 1981, that purports to prohibit a United States
			 citizen from prosecuting any claim (relating to the taking of United States
			 citizens hostage in Iran on November 4, 1979) in any court of the United States
			 or to limit the jurisdiction of any court (with respect to such matter) of the
			 United States is hereby abrogated and deemed not applicable.
			(b)PaymentsNot later than 30 days after the date of
			 the enactment of this Act, the President shall direct payments in accordance
			 with subsection (c) to a common fund to be established and administered by
			 certified class representatives for United States citizens who were hostages in
			 Iran (as identified in case number 1:00CV03110 (EGS) of the United States
			 District Court for the District of Columbia). Such common fund shall make
			 payments in accordance with subsection (b) for the benefit of such United
			 States citizens.
			(c)AmountsCompensation
			 from the common fund shall be paid as follows:
				(1)For each former hostage identified in such
			 case number 1:00CV031110 (EGS) of the United States District Court for the
			 District of Columbia, $1,000 for each day of captivity.
				(2)For each spouse
			 and child of a hostage referred to in paragraph (1), or the estate of such
			 hostage if deceased, including those spouses and children identified as a class
			 member, $500 for each day of captivity of the former hostage.
				(3)Interest
			 calculated at 9 percent, representing the annual average of the daily prime
			 rate from the date of taking of a hostage who is receiving compensation under
			 this section to the date of payment, compounded annually, for the period from
			 the date of such taking until the date of payment under such subsection.
				(d)FundingPayments
			 to the common fund (sufficient to cover the compensation paid in accordance
			 with subsection (b)) shall be made in the following order:
				(1)Amounts in the
			 Iran Foreign Military Sales Program account, in its entirety.
				(2)Blocked assets of
			 terrorist parties, as such term is defined in section 201(d)(2) of the
			 Terrorism Risk Insurance Act of 2002 (Public Law 107–297; 28 U.S.C. 1610
			 note).
				
